Title: To George Washington from Brigadier General Thomas Mifflin, 25 July 1776
From: Mifflin, Thomas
To: Washington, George



My dear General
Camp at Mount Washington [N.Y.] July 25, 1776 8 OClock P.M.

I have this Minute receivd a Letter from Mr Gerry at Norwalk on his Way to Boston, with the following Paragraph.
“I was informd at the White Plains by some Gentlemen of the Convention that a person very unfriendly to the American States had authentic Information of the ⟨mutilated⟩ of the General in providing the Cheveax de Frize; and that it was appropriated,

with the Ships, to stop the Channel in the North River and hem in the Enemy’s Ships.”
The Movement of the Ships this Morning down the River confirms Mr Gerry’s Information. Lieutenant Connoly says they came 9 Miles down this Morning—We keep a good Look out for them as the Wind & Tide are favorable to their Wishes—When they first appear I will order 6 Alarm Guns to be fired at a Minutes Interval; and when they come within Reach will keep up as heavy a fire as possible. I am with Attachmt Yr Exy Obt

Tho. Mifflin

